     Case 6:21-cv-00003 Document 63-16 Filed on 02/05/21 in TXSD Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               VICTORIA DIVISION


STATE OF TEXAS,
                                                  Civ. Action No. 6:20-cv-00003
               Plaintiff,

v.

The UNITED STATES OF AMERICA;
DAVID PEKOSKE, Acting Secretary of the
United States Department of Homeland
Security, in his official capacity; UNITED
STATES DEPARTMENT OF HOMELAND
SECURITY; TROY MILLER, Senior Official
Performing the Duties of the Commissioner of
U.S. Customs and Border Protection, in his
official capacity; U.S. CUSTOMS AND
BORDER PROTECTION; TAE JOHNSON,
Acting Director of U.S. Immigration and
Customs Enforcement, in his official capacity;
U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT;          TRACY        RENAUD,
Senior Official Performing the Duties of the
Director of the U.S. Citizenship and
Immigration Services, in her official capacity;
U.S. CITIZENSHIP AND IMMIGRATION
SERVICES,

               Defendants.


                          APPENDIX IN SUPPORT OF
               TEXAS’S MOTION FOR A PRELIMINARY INJUNCTION




                            EXHIBIT 16
                             2.2.2021 DHS LETTER TO TEXAS
    Case 6:21-cv-00003 Document 63-16 Filed on 02/05/21 in TXSD Page 2 of 3
                                                                            Secretary

                                                                            U.S. Department of Homeland Security
                                                                            Washington, DC 20528




                                      February 2, 2021


Ken Paxton
Attorney General
State of Texas
300 West 15th Street
Austin, Texas 78711

Dear Attorney General Paxton:

       I am writing in response to your letter to me of January 21, 2021 alleging that the
Department of Homeland Security (DHS) has violated a purported “Agreement” (Document)
with the State of Texas.

        As you are fully aware, the State of Texas has initiated a lawsuit against DHS seeking to
enjoin, on the basis of that Document, the Department’s lawful exercise of its authority. Texas v.
United States, No. 6:21-cv-00003, Complaint, ECF No. 1 (S.D. Tex. filed Jan. 22, 2021). The
Document that you reference in your letter is void, not binding, and unenforceable, as explained
in the Defendants’ Memorandum of Points and Authorities in Opposition to Plaintiffs’
Application for a Temporary Restraining Order, ECF No. 8 (filed Jan. 24, 2021).

        Notwithstanding that the Document is void, not binding, and unenforceable—and
preserving all rights, authorities, remedies, and defenses under the law—this letter also provides
notice, on behalf of DHS, U.S. Customs and Border Protection (CBP), U.S. Immigration and
Customs Enforcement (ICE), and U.S. Citizenship and Immigration Services (USCIS), that
DHS, CBP, ICE and USCIS rescinds, withdraws, and terminates the Document, effective
immediately. DHS will continue to comply with applicable executive orders, statutes,
regulations, and court orders.

      Please direct any further correspondence concerning the Document to the
Department of Justice.

                                      Sincerely,



                                      David P. Pekoske
                                      Acting Secretary
    Case 6:21-cv-00003 Document 63-16 Filed on 02/05/21 in TXSD Page 3 of 3




COPIES OF NOTICE TO:

Brian M. Boynton
Acting Assistant Attorney General
Civil Division, U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

Greg Abbott, Governor of Texas
1100 San Jacinto Boulevard, 4th Floor
Austin, TX 78701

Department of Homeland Security
c/o Joseph B. Maher, Acting General Counsel
Washington, D.C. 20528

U.S. Customs and Border Protection
c/o Troy Miller, Acting Commissioner
Office of the Commissioner
1300 Pennsylvania Ave. NW
Washington, D.C. 20229

U.S. Immigration and Customs Enforcement
c/o Tae Johnson, Acting Director
Office of the Director
500 12th Street SW
Washington, D.C. 20536

U.S. Citizenship and Immigration Services
c/o Tracy Renaud, Acting Director
Office of the Director
5900 Capital Gateway Drive
Suitland, Maryland 20746




                                              2
